Citation Nr: 1607065	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD), left knee, for the period prior to July 26, 2011.

2.  Entitlement to a rating in excess of 30 percent for status post total left knee replacement, for the period beginning on September 1, 2012.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity (LLE) radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity (RLE) radiculopathy.

5.  Entitlement to an effective date earlier than November 29, 2012 for the grant of a separate 10 percent rating for LLE radiculopathy.  

6.  Entitlement to an effective date earlier than November 29, 2012 for the grant of a separate 10 percent rating for RLE radiculopathy

7.  Entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease (DDD).

8.  Entitlement to an effective date earlier than November 29, 2012 for the grant of  a 20 percent rating for lumbosacral DDD.

9.  Entitlement to a rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel






INTRODUCTION

The Veteran served on active duty from March 1982 to March 1986 and from September 1986 to May 1991. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO, in pertinent part, awarded a separate 10 percent rating for degenerative changes, left knee, effective November 3, 2000.  The Veteran perfected a timely appeal with respect to the separate compensable rating awarded to her service-connected left knee disability. 

In February 2007, the Board denied the issue of entitlement to a disability rating greater than 10 percent for the service-connected DJD of the left knee. The Veteran appealed the continued denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In September 2007, the Court granted the Appellee's Motion For Remand and, in so doing, vacated the Board's decision and remanded the matter for further evidentiary development.  Thereafter, the Board remanded the claim to the RO in February 2008.

In March 2011, the Board again remanded the issue of entitlement to a disability rating in excess of 10 percent for DJD of the left knee for additional development. 

In a May 2015 rating decision, a temporary total rating for left total knee replacement was granted effective July 26, 2011.  In addition, the Veteran also has several other periods in which she was granted a total temporary 100 percent rating for her service- connected left knee disability, prior to her left total knee replacement.  Thus, the Board's consideration of the claims for higher ratings for the Veteran's service-connected left knee disability, both before and after her knee replacement, excludes each of the time periods for which a temporary total rating was in effect.
Issues 3 through 9, as listed on the title page above, arise from a January 2014 rating decision that granted service connection for left and right lower extremity radiculopathy, and assigned an initial 10 percent rating for each extremity, effective November 29, 2012, granted a higher 20 percent rating for lumbosacral degenerative disc disease, effective November 29, 2012, and continued a 10 percent rating for degenerative changes, right knee.  In May 2014, the Veteran's attorney submitted a timely notice of disagreement with the ratings and effective dates assigned for right and left lower extremity radiculopathy and lumbosacral degenerative disc disease and with the 10 percent rating assigned for a service-connected right disability.   

In June 2015, additional VA medical records were associated with the Virtual VA claims processing system.  Although they were submitted after the most recent May 2015 supplemental statement of the case, these new records are not relevant to the issue of a higher rating for service connected left knee disability on appeal.  As such, a remand for initial consideration by the RO is not warranted.  
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

Issues 3 through 9, as listed on the title page above, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 26, 2011, the Veteran's DJD, left knee has been manifested by subjective complaints of pain, stiffness, and weakness and by objective findings of degenerative arthritis of one major joint group, extension limited at most to 5 degrees, flexion limited at most to 74 degrees, and asymptomatic scars.

2.  For the period prior to July 26, 2011, the Veteran's left knee disability demonstrated severe instability.

3.  For the period prior to July 26, 2011, the Veteran's left knee disability was manifested by tears of the anterior cruciate ligament and medial meniscus with frequent episodes of pain and effusion.  

4.  From July 26, 2011 to August 31, 2012, the Veteran's left knee disability was rated 100 percent disabling for left total knee replacement and subsequent convalescence.
 
5.  For the period beginning on September 1, 2012, the Veteran's status post total left knee replacement disability more nearly approximates chronic residuals consisting of severe painful motion and weakness.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for DJD, left knee, for the period prior to July 26, 2011 is denied.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5010-5260 (2015).

2.  The criteria for a separate 30 percent rating for left knee instability have been met for the period prior to July 26, 2011.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a separate 20 percent rating for left knee cartilage, semilunar, dislocated have been met for the period prior to July 26, 2011.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5258 (2015).

4.  The criteria for a 60 percent rating for Veteran's status post total left knee replacement for the period beginning on September 1, 2012 have been met.   38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2004, March 2006, May 2008, August 2008, and November 2011. 	 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim for higher ratings for a left knee disability on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

A January 2001 VA joints examination report reflects that the Veteran stated she had painful swelling and more pain on ambulation with her left knee.  The pain is more pronounced when there is a change in the weather.  She denied any weakness, stiffness, heat, redness, or giving away of the knees.  She denied any limitation of motion or functional impairment.  She has never used any orthopedic devices.  There have been no episodes of dislocation or recurrent subluxations.  Range of motion testing revealed extension to 0 degrees and flexion to 130 degrees with minimal limitation and functional loss due to the pain.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, or ankylosis.  The diagnosis was chronic bilateral knee strain with minimal functional loss due to pain.  

A July 2001 Martin Army Community Hospital orthopedic record reflects that the Veteran complained of worsening pain and swelling in the left knee.  She has pain on walking and has range of motion restricted to about 90 degrees of flexion.  In
addition to restricted range of motion, the examiner found extensive effusion around the knee joint and tender to palpation on retropatellar pressure, left greater than right.  The provisional diagnosis was knee effusion.   A contemporaneous radiology report noted the conclusion of a normal study.  

An August 2001 medical record notes that the Veteran complained of pain in both knees, left more than the right.  Physical examination revealed painful range of motion of the left knee with mild patellofemoral crepitus on flexion motion of both knees.  The left knee looked larger than the right knee.  The Veteran seemed to have a left knee effusion that felt cool to the touch.  The assessment was that the physician doubted the Veteran had rheumatoid arthritis.  He felt her history was quite suggestive of post traumatic arthritis or early osteoarthritis in the knees, left more than the right.  A September 2001 MRI of the left knee revealed an impression of probable strain or low-grade partial tear of the medial collateral ligament, no meniscal abnormalities identified, and small joint effusion.  

A December 2001 operative report reflects a postoperative diagnosis of partial tear of anterior cruciate ligament (ACL) with medial plica banding, grade III.  Medial femoral condylar defect.     

A June 2002 medical record reflects that the Veteran continued to complain of knee pain.  She was noted to have an ACL laxity.  She was now complaining of weakness and buckling and symptoms of instability.  The Veteran does have some play with her ACL, but it was felt to have an endpoint.  

A July 2002 private medical center admitting record notes a diagnosis of left knee pain and instability with torn ACL and medial femoral condyle osteochondral defect.  Since her prior surgery, she has continued with instability and pain.  The  operative report reflects a final diagnosis of anterior cruciate ligament instability left knee with large medial femoral condylar defect with osteochondritis dissecans lesion measuring 18 millimeters.

An October 2002 physical therapy record notes that the Veteran ambulates slowly without antalgia.  Range of motion was 0 to 110 degrees.  She has painful passive extension and flexion.  Fair quad tone and straight leg raising without lag.  Good patellar mobility, scar healing well.  No effusion.  

A July 2003 North DeKalb Orthopedics record notes that the Veteran was seen for evaluation of left knee pain along the anterior lateral knee and along the lateral retinaculum.  She had no complaints of instability.  Her knee also swells a bit.  On physical examination, she has tremendous lateral retinacular pain and significant tightness to her lateral retinaculum on the left compared to the right.  She has good varus/valgus stability.  X-rays showed good preservation of the knee joint. She had significant increased lateral tilt on the sunrise view.  The physician stated it was difficult to say if she has an OCD on the medial femoral condyle, but there was clearly some irregularity.  

A February 2004 VA medical record notes that the Veteran complained of pain in her knees.  She presented with a cane to assist with ambulation and has a left sided limp.  The left lower extremity is swollen and cool to the touch.  The knee is unstable to range of motion.  

A February 2004 VA joints examination report reflects that after her surgery in 2001, she started walking with a cane.  She has some buckling of the knees, secondary to weak ligaments.  The Veteran also stated she had a lack of endurance and pain with walking any distance.  She stated her knee problem is limited mobility.  She takes a lot of pain medication and is concerned about grogginess.  She denied any work missed related to her knee, aside from postoperative periods.  She denied any effusions, but has chronic edema in the left lower leg and foot and sometimes needs a bigger shoe.  On physical examination, she has two inches of quadriceps atrophy on the left.   Flexion of the left knee was to 74 degrees and extension was 0.  The examiner stated that he was unable to do any significant range of motion secondary to pain.  She has three puncture scars on the left knee
and an eight inch scar on the left knee with keloid formation.  She had pain, tenderness, and swelling.  With sitting off the end of the table her knee was flexed to 50 degrees and that was the extent of it.  She had tearing in her eyes secondary to any attempt at range of motion so the examiner did not do that.  X-ray impression was postsurgical knee with arthritis.  The diagnosis was chronic intermittent left knee pain with post-surgical arthritis; functional impairment was moderate.  

August 2004 and January 2005 North DeKalb Orthopedics records note that on examination, the Veteran's left knee showed significant pain along the medial joint line and pain along the alteral retinaculum as well as pain along the patella tendon.  Excellent range of motion and good ligamentous stability.  X-rays started to show some degenerative changes, medial compartment left knee with her varus alignment bilaterally.  The diagnoses include patella tendonitis and early arthritis, left knee, status post lateral release and ACL reconstruction.  

A September 2005 VA orthopedic surgery record reflects that the Veteran reported a long history of left knee pain.  She works as a budget analyst.  On examination, she had left knee range of motion from 5 to 110 degrees, crepitus, and stable to examination.  With tender medial and lateral joint lines and tender pes bursa.  X-rays were taken.  The assessment was post-traumatic degenerative joint disease of the left knee.   

A December 2005 VA pain assessment record reflects that the Veteran rated her current pain as a 5 on scale from 1 to 10 with pain located in her left knee with muscle spasm.  It is constant pain, ranging from a 4 to a 7 in the last month.  She described it as aching, radiating, and muscle spasm/pin sticking.  Movement caused her pain to increase.  The pain affects her sleep, mood, general activity, normal work, ability to concentrate, social interaction, self-image, and sexuality.  

A March 2006 VA joints examination report reflects that the medication she is taking for pain makes her feel drowsy, groggy and unable to focus on her job.  Effects on her job is that she tends to forget things, is not able to stand, and she is sleepy on the job.  She is not able to do any housework and cannot bend.  She uses a plastic brace, a cane, and corrective shoes.  Since December 2000, she has been experiencing pain level 6 to 7, and after three surgeries, continues to have aching pain, level 6 to 7.  She has no locking sensation, but has a giving-way sensation sometimes two times a week.  The pain is accompanied by stiffness, but no weakness, heat or redness.  Swelling does occur.  Flare-ups sometimes to a level 6
to 7 from a good day and level 3 to 7 on a daily basis.  When it flares up, the level stays all day.  No dislocation or recurrent subluxation.  In the past twelve months, she has called in sick six times.  Physical examination revealed an 8 inch scar, vertical and well-healed.  No keloid.  Range of motion testing revealed active flexion to 120 degrees and 140 degrees with pain, no pain at 90 degrees.  Extension to 0 degrees with pain.  Negative drawer and McMurray.  No effusion, no redness, and no tenderness on palpation.  Slow motion of the left knee during repetitive motion due to stiffness and pain.  No weakness.  50 percent functional loss during repetitive motion due to pain.  She had pain on motion.  X-rays were undertaken.  The diagnosis was left knee degenerative osteoarthritis post traumatic.    

During a September 2006 Board hearing, the Veteran testified that she needs a brace to help with her knee because it still buckles and helps stabilize her knee.  Without a brace she has a lot of buckling, falling.  She also uses a cane on a daily basis to assist with balance and ambulance.   She testified that he is unable stand for prolonged periods of time and is unable to climb stairs.   The Veteran described being in pain all the time.  Her doctors wants to hold off doing a total knee replacement due to her being so young.  She takes Vicodin three times a day for pain.  Her pain has caused a lot of problems with her marriage and has impacted her every day activities, including her inability to participate in things with her kids.  She was working for the CDC in Atlanta.   

A July 2007 VA joints examination report reflects that the Veteran rated her left knee pain as a 6, which increases with flare-ups.  She takes pain medication and receives hydrocortisone injections.   She always uses a cane to assist with walking.  She is limited to standing to 15 to 30 minutes and is unable to walk more than a few yards.  Her left knee symptoms include deformity, giving way, instability, pain stiffness, and weakness.  She does not have episodes of dislocation or subluxation or locking episodes.  She has repeated left knee effusion.  Her flare-ups are weekly and are severe.  They decrease her mobility to the extent that she has to rest in bed with her leg elevated, and must take pain medications.  Duration of flare-ups are hours.  She has inflammation, swelling, and tenderness.  On physical examination she has an antalgic gait.  Range of motion testing revealed flexion to 120 degrees with pain at 119 degrees and additional loss of motion on repetitive use to 118 degrees due to pain.  Left knee extension to 0 degrees.  No additional loss of motion on repetitive use.  Objective findings summarized of the left knee include crepitus, painful movement, severe medial/lateral instability (varus/valgus), and weakness.    Also reported by the examiner was patellar abnormality in that she has abnormal tracking and subpatellar tenderness.  The diagnosis was status post left knee medial meniscal tear with reconstruction of the same and post traumatic arthritis.   Her left knee disability has significant effects on her occupation to include decreased concentration, decreased mobility, lacking of stamina, weakness or fatigue, decreased lower extremity strength and pain.  She also has increased absenteeism.  Effects on daily activities ranges from none to severe.  

An August 2007 North DeKalb Orthopedics record notes that the Veteran's left knee extension is to neutral and flexion is to 95 degrees.  Stable to stress.  The impression was severe chondromalacia patella and osteoarthritis, left knee.   A December 2007 record notes that the Veteran has continued pain and giving way episodes.  

A December 2007 operative report reflects a diagnosis of small tear, posterior horn, medial meniscus of left knee, Grade III and IV osteoarthritis changes, medial femoral condyle, left knee, and Grade II and III chondromalacia changes patellofemoral articulation.  Normal lateral compartment.  

A September 2008 VA joints examination report reflects that the Veteran complained of throbbing pain to the inner aspect of the right medial aspect on a daily basis, buckling, swelling, popping, instability, and giving way.  She stated that she has flare-ups with prolonged walking and increased activities that last for hours.  She has moderate functional impairment in that she has to use a cane at least three to four times per week, she has pain and difficulty with standing and bending, difficulty in lifting heavy weights, and difficulty climbing stairs.  She is currently employed and has to keep her left knee elevated.  Her job does not require excess ambulation or standing.  She uses a cane on an intermittent, but frequent basis.  She is unable to stand for 15 to 30 minutes and unable to walk more than a few yards.  The Veteran stated she has giving way, instability, pain, stiffness, weakness, swelling, buckling, and repeated effusion.  She has severe flare-ups on a weekly basis resulting in her being unable to bend the knee at all for hours at a time.  Physical examination revealed an antalgic gait.  She had flexion to 110 degrees with pain, extension to 0 degrees with pain.  She did not have any additional limitation on motion on repetitive use.  The VA examiner summarized the condition of her left knee as bony joint enlargement, tenderness, painful movement, abnormal movement, and guarding of movement.  No crepitation and no instability.  The diagnosis was small tear, posterior horn, medial meniscus of left knee, Grade III and IV osteoarthritis changes, medial femoral condyle, left knee, Grade II and III chondromalacia changes, patellofemoral articulation, and post arthroscopy and meniscus repair.  The effects on her occupation from pain are significant.  Effects on her daily activities ranges from none to preventing.   X-ray report notes a clinical history of severe degenerative joint disease of the left knee.  Impression was postsurgical changes involving the left knee.  No acute osseous abnormality is seen.  

In a January 2009 VA medical opinion, a VA examiner opined that the Veteran's left knee surgeries performed in December 2001, July 2002, and November 2003, are less likely as not (less than 50/50 probability) caused by or related to the degenerative joint disease of the left knee.  The examiner discussed the three surgeries performed, and concluded that none of them seemed to be related to degenerative joint disease of the left knee.  The examiner further noted that the Veteran does have severe chondromalacia and Grade II-III medial condylar defect and partial ACL tear.  

An April 2009 operative note reflects that the Veteran underwent a left unicompartmental Oxford Biomet knee replacement for diagnosed osteoarthritis, medial compartment of the left knee. 

A July 2009 North Dekalb Orthopedics notes that the Veteran's range of motion is excellent and there is no instability.  A September 2009 record notes that the Veteran had a trigger point injection.   The knee is feeling better, but she still feels weakness in the knee.  Physical examination revealed some slight swelling and slight warmth near the incision.  She can extend her knee to neutral and flex to 120 degrees.  She is stable to stress. She has less tenderness to palpation along the pes anserine bursa.  She still has weakness of the quads 4-/5 as compared to 5/5 on the
right.  A January 2010 record notes that the Veteran has been diagnosed with rheumatoid arthritis.  She continues to have a chronic pes bursitis in her left knee.  

A March 2010 VA joints examination report reflects that the Veteran was employed and had not problems carrying out her work duties and getting to work.  She can perform activities of daily living without difficulty.  She can walk half a mile and can lift 50 pounds.  She has no flare-ups in the left knee.  She uses a cane, as needed.  The Veteran stated that her left knee hurts most of the time, inside and below the knee, noting that she points to the pes anserine bursa as the site for the pain.  The pain is aggravated by excessive use, standing for long periods, and sitting for long periods when she does not move the knee.  In the morning, she is stiff and takes a while to loosen up.  She can do most of the things, but cannot run or squat.  Physical examination revealed that she had quadriceps wasting on the left knee.  She had a midline scar about 8 inches long that was well headed and nontender.  There was no evidence of keloid formation.  The scar was mobile.  No effusion.  There was some fullness.  She had not signs of inflammation in the joint in that she had no effusion, redness, heat or tenderness.  Range of motion noted extension to 0 degrees with no pain, and flexion of o to 125 degrees with pain from 95 to 125 degrees.  No additional loss of range of motion on repetitive use testing.  There was evidence of pain, but no evidence of fatigue, weakness, lack of endurance, instability or incoordination with repeated testing.  She had good stability in the mediolateral and anterior posterior planes.  The impression was left knee degenerative joint disease with unicompartmental replacement on the medial side.  

A July 25, 2011 operative report reflects that the Veteran underwent left knee revision, total knee arthroplasty and left knee removal of deep implants consisting of two metal interference screws.  The diagnosis was painful unicompartmental knee arthroplasty and retained interference screws, left knee.  

An October 2011 North DeKalb Orthopedics noted that the Veteran was -2 degrees to about 115 degrees of flexion with some medial pain, which is to be expected.  

An August 2012 VA medical record notes that the Veteran was still having left knee pain and swelling.  Physical examination revealed joint pain and mild swelling.  The Veteran had a left knee brace in place.  The assessment was knee DJD, status post revision of knee replacement.  

A December 2013 DBQ examination report reflects that the Veteran was diagnosed with status post left knee replacement with scar.  The Veteran complained of numbness and tingling going down the back of her legs.  She reported flare-ups and described the impact as chronic knee pain, stiffness, locking, and swelling.  Range of motion testing revealed left knee flexion to 80 degrees, with evidence of painful motion, extension to 0 degrees (no limitation of extension), with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions without any change if range of motion.  The examiner noted that the Veteran has functional loss and/or functional impairment of the left knee including less movement than normal and pain on movement.  She had tenderness or pain to palpation for joint line or soft tissues of the knee.  Muscle strength testing was 5/5, normal strength.  Joint stability testing was normal.  There was no history of recurrent patellar subluxation/dislocation.   With regard to a meniscus condition, the examiner noted that the Veteran had frequent episodes of joint pain.  The Veteran had left total knee replacement, with residuals the examiner indicated were of an intermediate degree of residual weakness, pain, or limitation of motion.  The Veteran reported residual pain, swelling, and locking.  She has a scar that is not painful and/or unstable and does not have a total area greater than 39 square centimeters.   She requires a cane on a regular basis for locomotion.   The impact of the knee condition on the Veteran's ability to work is noted as difficulty running, squatting, and walking for long during flare-ups.  There are contributing factors of pain, weakness, fatigability, and/or incoordination and there is additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  The additional limitation is described as pain and decreased range of motion, especially when climbing stairs or attempting to squat of knee.  The examiner stated that he is unable to provide degree of additional range of motion of loss because the Veteran stated that the additional limitation varies and attempting to estimate the degree of additional range of motion loss would require resorting to mere speculation.  

An October 2014 VA knee examination report reflects that the Veteran was diagnosed in 1983 with degenerative joint disease of the left knee.  The examiner reviewed her prior surgeries on her left knee.  Currently, the Veteran's left knee swells constantly and she has pain on both sides of her knee cap.  The outside of her knee is numb.  She does not report flare-ups.  Left knee flexion to 90 degrees with pain, extension to 5 degrees without objective evidence of painful motion.   There is no change in range of motion after repetitive-use testing with three repetitions.  Functional loss and/or impairment noted as weakened movement and swelling.  She has tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength testing of the left knee on flexion is 5/5 and on extension is 4/5.   Joint stability testing is normal.  The examiner found that after her total left knee replacement, the Veteran has intermediate degrees of residual weakness, pain or limitation of motion.  She has pain, swelling and restriction of range of motion due to 1995, 1996 and 1997 arthroscopy for ACL condition.  The Veteran has related scars, but none of them are painful and/or unstable or a total area of all scars is not greater than 39 square centimeters.  She uses a cane on a regular basis to assist with locomotion.  Her left knee disability impacts her ability to work.  The examiner noted that for the last thirteen years the Veteran has been a federal government employee doing budget analysis.  She is in pain and has to take pain medications.  This interferes with her work in that she makes mistakes when on medication.   The examiner remarked that the Veteran has left knee swelling, pain, and restricted range of motion.  He opined that it is more likely than not that her surgical procedures done in 2010 and 2012 are related to her service-connected knee condition.  There is progression of her left knee condition with swelling, pain, and loss of range of motion.  The provider stated that he cannot determine or accurately estimate loss of range of motion when the Veteran states that she has flare-ups of pain, fatigue, weakness or incoordination, without resorting to mere speculation.  The degree of range of motion is determined objectively by the clinical provider and the measurements cannot be determined without direct contact with the Veteran. 

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, the Veteran was granted service connection for bilateral knee conditions, and assigned a single disability rating.   In the October 2002 rating decision, from which this appeal originates, a separate 10 percent rating for degenerative changes of the left knee was granted pursuant to Diagnostic Codes 5010-5260. 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

Under DC 5256, ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent rating; ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent rating; and extreme unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a  (2015).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.). 

Under DC 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2015).  The criteria in Diagnostic Code 5257 are based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of
an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 , 4.6. 

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a  (2015). 

Under Diagnostic Code 5259, a 10 percent evaluation will be assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a , Diagnostic Code 5259 (201).

Under DC 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees. A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees. A 30 percent evaluation is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a  (2015). 

Under DC 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees. A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees. A 20 percent evaluation is warranted when extension is limited to 15 degrees. A 30 percent evaluation is warranted when extension is limited to 20 degrees. 38 C.F.R. § 4.71a  (2013). 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Under DC 5262, nonunion of the tibia and fibula with loose motion, requiring brace warrants a 40 percent rating. 38 C.F.R. § 4.71a  (2013). 

VA's Office of General Counsel  has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  VA's General Counsel  stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel  reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 .  In addition, the General Counsel  considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel  stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel  further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel  has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran
has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Following a total knee replacement, however, the disability must be rated under Diagnostic Code 5055.  Under Diagnostic Code 5055, the knee will be rated 100 percent for one year following implantation of prosthesis.   See 38 C.F.R. § 4.71a , DC 5055.  After that, a 30 percent rating is assigned as the minimum rating.  Id.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion can be rated by analogy using Diagnostic Codes 5260, 5261, or 5262, but not to be less than 30 percent.  Id.

The Board will consider the Veteran's left knee disability picture for two periods, that is for the period prior to July 26, 2011, excluding periods of a temporary total evaluation, and the period beginning on September 1, 2012.  

Furthermore, the Board notes in rating the Veteran's disability, the Board is mindful that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, in this case, where the evidence prior to the July 2011 left knee replacement surgery does not clearly delineate the symptoms associated with earlier left knee surgeries as to whether they are related to the Veteran's service connected left knee disability, either directly or on the basis of aggravation, the Board is attributing all left knee symptoms to the Veteran's service connected left knee disability. 

Period Prior to July 26, 2011

Prior to July 26, 2011, excluding several periods of temporary total ratings, the Veteran was assigned a 10 percent rating for her left knee disability under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

First addressing limited motion, the evidence prior to July 26, 2011,  shows that the Veteran's left knee extension was shown to be normal, except on one occasion it was limited to 5 degrees, as noted in a September 2005 VA medical record.   Extension limited to 5 degrees warrants a 0 percent rating under Diagnostic Code 5261.  Therefore, the Board finds that because the evidence prior to September 1, 2012 does not show that the Veteran had compensable limitation of left knee extension, that Diagnostic Code 5261 cannot serve as a basis for an increased rating or separate rating in this case because the Veteran has not met the criteria for a compensable rating.

Moreover, while there had been increased limitation of flexion of the left knee, shown in a February 2004 VA joints examination report to 74 degrees, that limitation of flexion has not been shown to an extent that would warrant a compensable rating under Diagnostic Code 5260 for the period prior to July 26, 2011.  The Board finds that no more than a 10 percent rating is warranted for the Veteran's left knee disability with limitation of motion due to X-ray evidence of arthritis with a noncompensable limitation of motion.  With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Code 5010 and 5003 for arthritis, the Board concludes that she is not.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  That remains the highest rating warranted for the period prior to July 26, 2011, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, stiffness, and swelling, and flare-ups those symptoms are not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260, much less the next higher, 20 percent rating under that diagnostic code. 

Prior to July 26, 2011, there is no objective, quantifiable evidence of additional range of motion loss due to pain on use, that would equate to functional limitation to the extent that limitation of flexion would be compensable under Diagnostic Code 5260 or that limitation of extension would be compensable under Diagnostic Code 5261, even considering periods of flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

The Board has also considered whether a separate rating under Diagnostic Code 5257 is warranted.  In this case, slight instability was objectively demonstrated in a June 2002 private medical record.   At that time, the Veteran complained of buckling and symptoms of instability.  She was noted to have an ACL laxity and the following month was diagnosed with instability, after undergoing an operation to the left knee.  A February 2004 VA medical record noted that the left knee was unstable to range of motion.  While private records in August 2004 and January 2005 showed that the Veteran had good ligamentous stability, a July 2007 VA joints examination noted objective findings of severe medial/lateral instability.  Although there is conflicting evidence as to the degree of instability of the Veteran's service-connected left  knee disability, the Board, considering the Veteran's credible reports of instability, buckling, giving-way sensation, and the need for a brace for left knee stabilization, as well as objective evidence of instability, with severe instability noted in July 2007, resolves all reasonable doubt in favor of the Veteran and finds that a separate 30 percent rating, for severe left knee instability pursuant to Diagnostic Code 5257 is warranted for the period prior to July 26, 2011. 

Further, the Board finds that during this time period, the Veteran's left knee disability also contained the element of surgical residuals of tears of the anterior cruciate ligament (ACL) and medial meniscus.  A separate 20 percent rating is warranted under DC 5258 for surgical residuals affecting the medial meniscus, which include pain, locking, and joint effusion.  The Veteran has undergone several surgeries during this period for tears of the ACL and medial meniscus and the Veteran continued to have problems with her left knee even after undergoing surgical repairs.  The medical evidence of pain and joint effusion has been consistent throughout time and the Veteran has presented with complaints of swelling.  Resolving all reasonable doubt in favor of the Veteran, the Board finds a separate 20 percent rating under DC 5258 is warranted.   

In addition, the Board has considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left knee disability during this appeal period.  As her left knee disability does not result in ankylosis, impairment of the tibia and fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not for application.  No further increase or separate rating is warranted.

Period Beginning on September 1, 2012

The Veteran underwent a total right knee replacement on July 25, 2011 and was awarded a 100 percent disability rating from July 25, 2011 through August 31, 2012 in accordance with Diagnostic Code 5055.  See 38 C.F.R. § 4.71a, DC 5055.

As explained above, residuals thereafter are rated at a minimum 30 percent rating, with higher ratings available if warranted by analogy under Diagnostic Codes 5260, 5261, or 5262 or, alternatively, if the medical evidence indicates "chronic residuals consisting of severe painful motion or weakness in the affected extremity."  See 38 C.F.R. § 4.71a , DC 5055.  A 30 percent rating is currently assigned from September 1, 2012.  

Since September 1, 2012, the Veteran's left knee disability has consistently been manifested by residuals of a total knee replacement, to include chronic knee pain, stiffness, locking and swelling, and limited flexion no worse than 80 degrees. The Veteran's range of motion during this time period is not compensable under DC 5260 or DC 5261.  Application of DC 5262 by analogy is not appropriate here because the Veteran's left  knee disability does not include impairment of the tibia or fibula.  The Veteran has also had constant swelling, and pain on both sides of her knee cap, functional loss and impairment described as weakened movement and swelling, tenderness, frequent episodes of joint pain, and additional limitation of functional ability of the knee joint during flare-ups and repeated use.  Muscle strength testing performed in October 2014 reflected reduced strength on extension.  Taking into account functional loss in accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202 , the Board will resolve all reasonable doubt in favor of the Veteran.  While the Veteran does not have compensable limited motion or other objective evidence of significant residuals following the total knee replacement, the chronic residuals she does have more nearly approximate severe painful motion or weakness of the left knee.  Accordingly, a 60 percent rating, but no higher is warranted under Diagnostic Code 5055 for the right knee, effective September 1, 2012.  A 60 percent rating is the highest rating available for residuals following knee replacement under DC 5055 and contemplates all of the Veteran's left knee symptoms.

Additional Considerations

The Board has also considered whether a separate rating is available for any scars on the Veteran's left knee during any period of the appeal.  The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008.  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of these issues under the revised criteria, a compensable rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008. 73 Fed. Reg. 54,708  (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

A compensable rating under Diagnostic Code 7801, which rates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 square inches (39 square centimeters).  The Veteran's scar does not meet the criteria for that rating.  A compensable rating under Diagnostic Code 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 square centimeters), which has not been shown.  Scars that are unstable warrant a 10 percent rating under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  None of the Veteran's scars have  been shown to be unstable, rendering Diagnostic Code 7803 inapplicable.  None of her scars were noted as painful on examination.  So, Diagnostic Code 7804 is also inapplicable.  Lastly, no limitation of function of affected part due to a scar has been shown.  So, a rating pursuant to Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describes the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009). 
Here, as discussed above, the applicable rating criteria adequately contemplate the manifestations of the Veteran's left knee disability.  The rating criteria address subjective complaints of instability and limitation of motion with functional loss. The Veteran has not reported symptoms for this disability that are not addressed by applicable rating criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability, such that she is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral for extraschedular consideration for her left knee disability is not in order.

Additionally, the Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all of the symptoms associated with the service-connected disabilities experienced.  Here, the Board acknowledges that the Veteran is service-connected for multiple disabilities, including migraines, major depressive disorder, chronic pelvic pain with nerve entrapment and adhesions status post hysterectomy, left knee disability, lumbosacral DDD, a right knee disability, removal of olecrannon fragments status post right elbow fracture, and left and right lower extremity radiculopathy associated with lumbosacral DDD.  However, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 
Finally, the Board finds that a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, nor does the evidence show, that her service connected left knee disability renders her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Again, as noted above, the Veteran has relayed on multiple occasions that she is employed full time.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.


ORDER

A rating in excess of 10 percent for DJD, left knee, for the period prior to July 26, 2011, is denied.  

A separate 30 percent rating for left knee instability, for the period prior to July 26, 2011, is granted. 

A separate 20 percent rating for left knee cartilage, semilunar, dislocated, for the period prior to July 26, 2011, is granted. 

A 60 percent rating for Veteran's status post total left knee replacement for the period beginning on September 1, 2012, is granted.  


REMAND

With regard to issues 3 through 9, the Veteran submitted a notice of disagreement in September 2014 in which she indicated that she disagreed with the 10 percent ratings assigned for her left and right lower extremity radiculopathy, the 20 percent assigned for lumbosacral DDD, and the 10 percent for a right knee disability, and the effective dates assigned, specific to the service-connected left and right lower extremity radiculopathy and lumbosacral DDD.  It does not appear that the RO has yet issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand these issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case on issues 3 through 9 above.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  These issues should only be returned to the Board if a timely substantive appeal is submitted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


